Citation Nr: 1100226	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-34 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
depression.

2.  Entitlement to service connection for pancreatitis.

3.  Entitlement to service connection for carpal tunnel syndrome 
of the right upper extremity.

4.  Entitlement to service connection for carpal tunnel syndrome 
of the left upper extremity.

5.  Entitlement to service connection for osteoporosis.

6.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

7.  Entitlement to service connection for type II diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to January 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), located 
in Oakland, California.  


REMAND

A preliminary review of the record discloses a need for further 
development prior to further appellate review.  In this regard, 
it appears that there is additional evidence that needs to be 
obtained in order to ensure a complete record and that all 
attempts to obtain those records have not been exhausted.

The record indicates that the Veteran entered onto active duty in 
1967 and was sent to Fort Jackson Army Base, in South Carolina.  
After completing his basic training, he was transferred to Fort 
Devens Army Base, in Massachusetts.  The Veteran remained at Fort 
Devens until the end of his enlistment in January 1970.

The Veteran has claimed that while he was stationed at Fort 
Devens, he was the subject of repeated personal and sexual 
assaults.  He has claimed that the squad bay he was housed in was 
an open-style, and on the weekends, when most of the soldiers 
were away, one or two fellow barracks soldiers would 
inappropriately assault him.  He has said that this occurred 
until he was reassigned to another unit, which was housed in a 
different location with individual room/suites.  Since that time, 
the Veteran has averred that he has suffered from depression, 
anxiety, sorrow, and other psychiatric manifestations, and that 
he now suffers from PTSD and/or depression.  

The Veteran's claim differs from other PTSD claims in that the 
claimed stressors involve sexual assault along with sexual 
degradation.  In Patton v. West, 12 Vet. App. 272, 278 (1999), 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, pointed out that there are special 
evidentiary procedures for PTSD claims based on personal assault 
contained in VA ADJUDICATION MANUAL M21-1, Part III, para. 5.14c 
(February 20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as service 
records "may be devoid of evidence because many victims of 
personal assault, especially sexual assault and domestic 
violence, do not file official reports either with military or 
civilian authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-1, 
Part III, para. 5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, to add the following:  If a PTSD claim is 
based on in-service personal assault, evidence from sources other 
than the appellant's service records may corroborate the 
appellant's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  VA 
will not deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence from 
sources other than the appellant's service records or evidence of 
behavior changes may constitute credible supporting evidence of 
the stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an opinion 
as to whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2010).

In this case, however, it is unclear from a review of the record 
whether the Veteran has been informed of the PTSD assault 
requirements, and thus, the case will be remanded to the RO/AMC 
for such development.  The claim will also be remanded so that 
additional information concerning the alleged assault may be 
obtained from the Veteran and so that the information obtained by 
the Veteran can be forwarded to the proper Department of Defense 
agency for possible verification of the Veteran's stressful 
incidents (if possible).

Additionally, per the limited records contained in the claims 
folder, it appears that after the Veteran was discharged from the 
United States Army (at Fort Devens), he moved to Oswego, New 
York.  While in Oswego, he attended a university.  In order to 
attend a university, the Veteran used VA education benefits.  The 
Veteran's claim for these benefits was processed through the 
Regional Office located in Buffalo, New York.  Per the claims 
folder, it appears that the Veteran ended his educational program 
in May 1974 or possibly May 1975.  

Sometime in October 1973, the Veteran submitted some type of 
claim for benefits at the New York (City) Regional Office.  On 
the transfer of documents form, it is noted that the Veteran 
listed his social security number as 131 36 7178; the claim 
number was listed as 25 276 084.  In August 1975, while he was 
living in Peekskill, New York, the Veteran sought treatment at 
the local VA hospital (medical center).  The VA Form 10-7131, 
Exchange of Beneficiary Information and Request for 
Administrative and Adjudicative Action, indicates that the 
Veteran sought treatment for "anemia".  A second VA Form 10-
7131, which was accomplished in September 1975, shows that the 
Veteran was admitted for treatment at the Montrose VA Hospital 
for "chronic alcoholism and schizophrenia."  It appears that 
the Veteran stayed in the hospital for at least the period 
extending from September 16, 1975, to September 24, 1975.  This 
information was forwarded to the New York City Regional Office.  

After he was discharged from the Montrose VA Hospital, he 
received some type of treatment at the Albany VA Hospital.  A VA 
Form 10-7131 indicates that he sought treatment in Albany on or 
about September 25, 1975.  When the Veteran obtained the 
treatment at the Albany VA Hospital, his address was still listed 
as being in Peekskill, New York.  

Between September 1975 and May 1978, the Veteran relocated to San 
Francisco.  He subsequently sought treatment at the VA Hospital 
in San Francisco in May 1978.  Another VA Form 10-7131 was 
produced that indicated that the Veteran was not received 
monetary benefits.  It appears that the VA Form 10-7131 was 
produced at the VA facility numbered as "376" (which appears to 
be the Records Processing Center).  

Then around 1980, the Veteran sought dental treatment at the VA 
Hospital in San Francisco.  He ultimately submitted a claim for 
VA benefits which were denied by the San Francisco VA Hospital.  
The forms in the claims folder suggest that the Veteran's 
available medical records were transferred from the Records 
Processing Center, in St. Louis, Missouri, to the San Francisco 
VA Hospital, and then possible returned to the Records Processing 
Center.  

The Veteran then submitted a VA Form 21-526, Veteran's 
Application for Compensation or Pension, in July 2004.  The claim 
was submitted to the Oakland Regional Office which, in turn, 
requested the Veteran's records.  Forwarded to the RO were the 
previously noted VA Forms 10-7131 along with information 
concerning the Veteran's educational benefits.  However, not 
included with the records were any of the Veteran's service 
medical treatment records or the VA medical treatment records 
that should have been produced when the Veteran sought treatment 
at the San Francisco VA Hospital, the Albany VA Hospital, and the 
Montrose VA Hospital.  

The record indicates that the Oakland RO contacted the Hudson 
Valley VA Medical Center (VAMC) and the Albany VAMC, and 
requested that any medical documents that either institution 
might have concerning the Veteran be forwarded to the Oakland RO.  
Both VAMCs responded negatively indicating that the Veteran was 
not in their system.  It is also noted that the Albany VAMC 
further suggested that if it had any records of the Veteran, 
those records had been "purged".  The claims folder also 
contains a VA Form 10-7131 that states, "We are unable to locate 
records in FRC - 2/28/05."  

Also of record is a request from the RO to the National Personnel 
Records Center (NPRC) asking for a copy of the Veteran's service 
medical treatment records.  Although the request form shows that 
the records were sent, the only records received by the Oakland 
RO were a copy of pages of the Veteran's service records - not 
his service medical treatment records.  A VA Form, dated December 
1, 2005, contains a notation that the "SMRs are considered 
lost" and another memorandum of February 2006 notes that the VA 
medical treatment records from 1976 to 1985 are unavailable for 
inclusion in the claims folder (and for review).   

The Board believes that the RO has made an attempt to obtain not 
only the Veteran's service medical treatment records but also his 
VA medical records for the period extending from 1975 to 1985.  
However, in reviewing the forms that were sent to the VAMCs 
concerning the Veteran, it is noted that the RO listed the 
Veteran's branch of service as being Marine Corps vice Army.  
Also, it is unclear from the record whether the Hudson Valley VA 
Medical Center is different name for the Montrose VA Hospital.  
Therefore, it is the conclusion of the Board that despite the 
previous negative responses received from the various VA 
facilities and from NPRC, another search for records should be 
attempted.  

Additionally, the record suggests that the Veteran is now in 
receipt of Social Security Administration benefits.  As such, 
these records may have an effect on the Veteran's claim now 
before the Board.  The duty to assist particularly applies to 
relevant evidence known to be in the possession of the Federal 
Government, such Social Security records.  See 38 C.F.R. § 
3.159(c) (2); see also Dixon v. Gober, 14 Vet. App. 168, 171 
(2000).  Therefore, the AMC/RO must obtain all available records 
relating to the Veteran's claim for Social Security benefits.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and inform him that, in conjunction with 
his PTSD physical assault claim, he may 
submit alternative forms of evidence, that 
is, evidence other than service records, to 
corroborate his account of an in-service 
assault, and suggest potential sources for 
such evidence.  The letter should also 
notify him that, alternatively, evidence of 
behavioral changes following the alleged 
in-service assault may constitute "credible 
supporting evidence of the stressor" 
pursuant to 38 C.F.R. § 3.304(f)(3).  A 
copy of the correspondence should be 
included in the claims folder for review.

2.  The RO/AMC should request that the 
Veteran provide a comprehensive written 
statement concerning his reported sexual 
assault in the barracks while he was 
stationed at Fort Devens Army Base.  The 
Veteran should be advised that this 
information is vitally necessary to obtain 
supportive evidence on the stressful events 
and he must be asked to be as specific as 
possible.  He should be informed that, 
without such details, an adequate search 
for verifying information cannot be 
conducted.  He should be further advised 
that a failure to respond may result in an 
adverse action against his claim.  The 
RO/AMC should note in the record the 
responses provided by the Veteran.

3.  Upon receipt of the above answers, the 
RO/AMC should send those answers, along 
with the other statements made by the 
Veteran, to the National Personnel Records 
Center (NPRC), if appropriate, and the US 
Joint Service Records Retention Center 
(JSRRC).  The RO/AMC should ask each of the 
units whether they can confirm the presence 
of the Veteran, his duties, and any event 
he comments thereon.  Moreover, if in the 
statement the Veteran provides any names of 
individuals who may have been a witness, 
the RO/AMC should request from NPRC 
confirmation of the individual's presence 
at Fort Devens during the time in question.  
Any obtained evidence should be included in 
the claims folder for future review.

4.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the Veteran was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor or 
stressors.  The RO/AMC must specifically 
render a finding as to whether the record 
establishes the existence of a stressor or 
stressors.  In reaching this determination, 
the RO/AMC should address any credibility 
questions raised by the record.

5.  The RO/AMC should contact the NPRC and 
the National Archives and Records 
Administration (NARA), and once again 
request all of the Veteran's service 
medical treatment records and VA medical 
treatment records for the period extending 
from 1970 to 1985.  The Board would request 
that the search be conducted using the 
appellant's full name, his date of birth, 
the correct branch of military service, his 
social security number, and the claims 
number (if applicable).  If any of the 
requested records were "retired" and 
placed into long-term storage under the 
control of either the NPRC or the National 
Archives, the AMC/RO should request from 
the appropriate agency that those records 
be activated, copies made, and sent to the 
AMC/RO.  If such records are unavailable, 
the RO should certify the reason for such 
unavailability.  If it is determined that 
the VA records have been "purged" or 
otherwise destroyed, the record should be 
annotated as such.  

If any of the above records cannot be 
obtained and the VA does have affirmative 
evidence that they do not exist, then the 
RO/AMC should inform the Veteran of the 
records that the VA was unable to obtain, 
including what efforts were made to obtain 
them.  Also the RO/AMC should inform the 
Veteran that VA will proceed to decide his 
appeal without these records unless he is 
able to submit them.  The RO/AMC should 
allow an appropriate period of time within 
which to respond.

If it is determined that the Veteran's 
service medical treatment records and the 
VA medical treatment records from 1975 to 
1985 are not available, the RO/AMC should 
prepare a Formal Finding of Unavailability 
of Service Records and VA Medical Treatment 
Records that outline the steps taken to 
obtain the records along with a conclusion 
that they are unavailable.  This record 
should specifically make a finding as to 
whether the requested records have been 
"lost" or "destroyed".  

6.  The RO/AMC should obtain and associate 
with the claims file the Social Security 
Administration (SSA) decision that has 
granted benefits to the Veteran and the 
records, including medical records, upon 
which that decision was based.  If the 
search for such records has negative 
results, the claims file must be properly 
documented as to the unavailability of 
these records.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If any benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


